DETAILED ACTION
This action is in response to RCE filed on 4/20/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 10070289 B1, Abstract- The present disclosure includes systems and techniques relating to client association for provisioning devices in a communication network. In some implementations, an association request to associate with a provisioning device is received by a device operating in a sniffer provisioning mode. The device sniffs traffic over a wireless communication channel by listening to the wireless communication channel and capturing traffic on the wireless communication channel in the sniffer provisioning mode. In response to receiving the association request, the device switches to an access point (AP) provisioning mode. An association response to the association request is transmitted by the device over the wireless communication channel. Connection information for establishing a connection with an external AP is received by the device. A connection with the external AP is established by the device based on the connection information.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446